Citation Nr: 1602630	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2015.  A transcript of the hearing is of record.

The Veteran's record before VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In a September 2015 rating decision, the RO denied an increased disability rating for the Veteran's service-connected right knee.  In a December 2014 rating decision, the RO denied multiple claims, to include service connection for tinnitus and a petition to reopen a claim of entitlement to service connection for left arm disability.  The Veteran filed timely notices of disagreement (NOD) as to these actions, with a January 2015 notice as to the tinnitus and left arm claim, and an October 2015 notice as to the right knee claim.  The electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to these three claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.  

Additionally, the Veteran submitted correspondence addressed to the Board in December 2015 consisting of a copy of the December 2014 decision denying service connection for sinus pain, left kidney condition and left arm condition with comments of, 'not true' and question marks as to these issues.  He indicated that this was information to support his appeal.  Inasmuch as the Board does not have jurisdiction over claims for these disabilities, the correspondence is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.

A VA examination was afforded the Veteran in August 2011, and a nexus opinion was obtained.  Unfortunately, the opinion is inadequate for adjudication purposes.  The examiner did not address the Veteran's allegations of exposure to acoustic trauma, as set forth in his credible testimony, in the opinion.  As the opinion was inadequate, the Board finds that an addendum is needed to properly address this contention.  

The Board specifically notes the Veteran credibly testified that onboard the USS Buchanan, DDG-14, he worked in the laundry and in the gun area and never had any type of hearing protection.  He stated this destroyer, which he referred to as a battleship, was always loud for his whole three year tour.  His general quarters station was the gun magazine, reloading the gun shells to shoot the large guns, which was extremely noisy.  He stated he initially noticed some hearing loss when he was in his work station on the ship.  Following service, he worked for the defense department and in fact wore hearing protection if he was in a noisy area and at other times was in an office.  

The noise exposure in service, followed by the lack of noise exposure following service, should be considered by an examiner in determining whether the current hearing loss is as likely as not due to service.

Parenthetically, the Board observes that service treatment records reflect the Veteran's induction exam showing some degree of hearing loss, as well as clinic visits for hearing loss, and the ultimate determination by an ENT doctor in August 1976 that the Veteran, "has normal hearing & does not need to return."

Additionally, the Veteran has stated that he receives ongoing treatment for bilateral hearing loss at Bonham VA Medical Center (VAMC).  Treatment records associated with the claim are dated through August 2014, with the exception of June 2015 treatment records for disability other than hearing loss in June 2015.  Updated treatment records from that facility should be obtained and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2014, to include those from Bonham VAMC, and associate them with the claims file.

2.  Return the claims file to the provider who conducted the March 2011 examination, if available, for an addendum addressing the Veteran's bilateral hearing loss.  The examiner is asked to provide opinions as to the following:

a. Whether the current hearing loss pre-existed service and, if so, whether there is clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service.  

b. If hearing loss did not clearly and unmistakably preexist service, opine as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's bilateral hearing loss is related to his conceded noise exposure in service and lack of post-service exposure, which is amply described in the December 2015 Hearing Transcript, found on VBMS. 

Review of the entire file is required; however, attention is invited to the November 1974 entrance examination, documenting higher decibels in the 4000 Hz range, found in VBMS in the document labeled STR-Medical Photocopy, with receipt date of January 26, 2015; and, the February 1976 service treatment record documenting complaints of hearing loss, and noting "Bilateral SN loss, characteristic of noise trauma", found on VBMS in the document labeled STR, with receipt date of March 13, 2012.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the March 2011 VA examiner is not available, another competent professional may provide the opinion after reviewing the March 2011 examination report and the VBMS/Virtual VA file. 

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




